 Case 2:21-cv-00226-PKC-AKT Document 1 Filed 01/15/21 Page 1 of 4 PageID #: 1



T]NITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                ---x
AUDREY ANDERSON,                                       Civil Act.ion   No
                                                       2 2I- cv -226
                                                        z

                                Pl-aintif f ,
            -against.-                                 NOTICE OF   REMOVAI,

TARGET CORPORATION, FAE HOLDINGS
463465R, LLC, FIRST AMERICAN EXCHANGE
COMPANY, LLC t/k/a FAE HOLDINGS                        Suffolk County
463465R, LLC and FIRST AMERICAN                        Tndex No.: 6060l-9/2020
EXCHANGE COMPANY, LLC,




TO THE HONORABLE .]UDGES OF THE T'NITED STATES DISTRICT COURT FOR
THE EASTERN DTSTRICT OF NEW YORK:

       Defendant, TARGET CORPORATION ("TargeL"),                i/s/h/a       TARGET

CORPORATION, FAE HOLDINGS 463465R,              LLC, FIRST AMERICAN EXCHANGE
COMpANv, LLC      f/k/a    FAE HOLDINGS 463465R, LLC and FIRST AMERICAN

EXCHANGE COMPANY,         LLC, by its attorneys,       STMMONS 'JANNACE DELUCA,

LLP, Allison C. Leibowj-tz, of counsel, upon information and belief,
respectfully      petitions   the Court,, pursuant to 28 U.S.C. S 1444,           as

follows:
       1.     On May 28, 2020, the above-capt,ioned civil              action    was

commenced     and is now pending in the Supreme Court of the State of
New   york, County of Suffolk.       A trial    has not yet been had therein.
A copy of the Summons and Complaint is annexed aS Exhibit $A".
Target's Answer and Amended Answer are annexed as Exhibit \8". A
 Case 2:21-cv-00226-PKC-AKT Document 1 Filed 01/15/21 Page 2 of 4 PageID #: 2



copy of the Amended Complaint is annexed as Exhibit sC". TargeL's
Answer to the Amended Compl-aint is annexed hereto as Exhibit *D."
     2.    Plaintiff     seeks moneLary damages for injuries allegedly
caused by Target's negligence.
     3.    This action is one of which the District. Courts of the
United States have original jurisdict.ion under 28 U.S.C. S 1332.
     4.    There j-s complete diversity between Target and plaintlff
in t.hat: (a) plaintiff      is a citizen of the State of     New   York;   and

(b) Target, is now, and was at the time the action was           commenced,

incorporated pursuant to the laws of the State of Minnesota with
its principal place of business in Minnesota.
     5.    Defendant, FAE HOLDINGS 463465R, LLC ("FAE"), did not
exist on t.he dat,e this action was commenced, and, Lherefore,              had

no citizenship.     A copy of the certificate        of merger, indicating
FAE was merged out of existence as of January 26, 2016, with Target.
as t.he survj-ving entit.y, is annexed as Exhibit *8". Moreover,
defendant, First         American Exchange Company, LLC has                 no

rel-ationship to the propert.y and was fraudulently joined. Target
is the sole fee owner of t.he propert.y.
     6.    In addition, t.he amount in controversy exceeds $75,000.
This Notice of Removal is being filed within 30 days of receipt of
plaint,if f 's Response to   Combj-ned Demands,   dated December 29, 2020,
wherein plaintiff      claims damages in the   sum   of $3 mill-ion.


                                     2
 Case 2:21-cv-00226-PKC-AKT Document 1 Filed 01/15/21 Page 3 of 4 PageID #: 3



          7.   Writ.ten notice of the filing      of this Notice of         Removal

will      be given to plaintiff        promptly aft.er the filing          of this
Notice
          8.   A true and correcL copy of this Notice of Removal will
be filed with t.he Clerk of the Court of the           Supreme Court         of   t.he

St.ate of New York, County of Suffolk, promptly after the filing                    of
this Notice.
     g. Attached to this Notice, and by reference made a part
hereof, are true and correcL copies of al-1 process and pleadings
f il-ed    herein.
          10. By filing    this Notice of Removal, Target does noL waive
any defense which may be available to iL, specifically including,
but. not. l-imit,ed to, its right, to contest in personam jurisdiction,
improper service of process and t,he absence of venue in this Court.
or the Court from which t.his acLion has been removed.
       WHEREFORE,     defendant, prays thaL the above-captioned action
now pending j-n      the   Supreme   Court in t.he State of   New   York, CounLy
of Suffolk, be removed therefrom to this Court
Dated:         Hauppauge, New York
               January 15, 202r
                                        Simmons Jannace   Deluca,    LLP

                                        BY:
                                              Al-lison C. Leibowitz
                                        Att.orneys for Defendant
                                        TARGET CORPORATION i/S/h/A         TARGET
                                        CORPORATION, FAE HOLDINGS 463465P',
                                        LLC, FIRST AMERICAN EXCHANGE
                                          3
  Case 2:21-cv-00226-PKC-AKT Document 1 Filed 01/15/21 Page 4 of 4 PageID #: 4



                                     COMPANY, LLC f   /K/A   FAE HOLDINGS
                                     463465R, LLC and FIRST      AMERICAN
                                     EXCHANGE COMPANY, LLC
                                     Office & P.O. Address:
                                     43 Corporate Drive
                                     Hauppauge, New York 11-788-2048
                                     (631) 873-4888
TO

The Odierno Law Firm, P.C.
Attorneys for Plaintiff
AUDREY ANDERSON
Office & P.O. Address:
]-45 Pj-nelawn Road, Suite    130N
Melville, New York IL747
(631) 7s2-8s80
512553




                                      4
